Citation Nr: 1712877	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO. 12-11 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's cousin.


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army from May 1968 to December 1969. The Veteran served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Waco, Texas, Regional Office (RO). In September 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In January 2015, the Board remanded the appeal for the RO to obtain all relevant medical records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Evidence obtained as a result of the Board's January 2015 remand indicates that the Veteran has several mental disorder diagnoses, including major depressive disorder. VA must consider potential entitlement to service connection based on the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim. Clemons v. Shinseki, 23 Vet.App. 1 (2009). Remand is necessary to obtain a medical opinion to resolve the conflicting medical evidence.

The case is REMANDED for the following action:

1. Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed acquired psychiatric disorder(s) that is not already in VA's possession.

2. Return the file to the VA examiner who conducted the February 2013 PTSD examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA psychiatric examination to obtain an opinion as to the nature and etiology of his claimed acquired psychiatric disorder(s). All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Clearly identify all the Veteran's acquired psychiatric disabilities. If there is disagreement with a prior diagnosis, the examiner must explain why, and if it is a matter where the disability resolved, the examiner must explain the reason for such resolution. 

b.  Provide an opinion as to whether each identified psychiatric disability had its onset during service, is etiologically-related to any incident in service, and/or otherwise originated during service.

The examiner's attention is drawn to the following:
   
*VA treatment records from August 2008 to April 2015 indicating diagnoses of and treatment for PTSD, MDD, and anxiety. VBMS Entries 08/15/2011; VBMS Entry 4/27/2015. 

*February 2011 statement in support of claim for service connection for PTSD. VBMS Entry 2/18/2011. 

*February 2013 VA examination indicating the Veteran does not have a diagnosis of PTSD but does have a diagnosis of MDD. VBMS Entry 02/14/2013. 

*September 2013 Board hearing testimony from the Veteran discussing his experiences in Vietnam. VVA Entry 01/11/2014. 

*October 2013 Letter from a private psychiatrist stating that the Veteran has a diagnosis of MDD, rule out PTSD. VBMS Entry 10/30/2013. 

*October 2013 VA treatment record stating a diagnosis of MDD and PTSD. The Veteran reported trouble sleeping due to dreams about military experiences. VBMS Entry 11/06/2013.

*October 2013 private treatment record stating a diagnosis of PTSD and discussing the Veteran's experiences in Vietnam. VBMS Entry 11/04/2013.

*May 2015 Correspondence from the Veteran. VBMS Entry 05/20/2015.

3. Then readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran must be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case. An appropriate period of time must be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016). 

